Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview Philip Hof on January 4th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
1.	(Currently amended)     An airfoil comprising:
a multi-part body having an interior region and formed from multiple pieces joined with each other at an interface, the multiple pieces each having multiple cavities, and at least one of the multiple pieces defining airfoil cooling channels disposed within the interior region of the multi-part body, wherein at least some of the airfoil cooling channels are fluidly connected to respective interior ends of at least some of the multiple cavities; and 
one or more thermally conductive pins within the interior region of the multi-part body and extending across the interface, wherein each of the one or more thermally conductive pins has a first segment disposed within a corresponding cavity of a first piece of the multiple pieces and a second segment disposed within a corresponding cavity of a second piece of the multiple pieces.   



4.	(Currently amended)  The airfoil of claim 1, wherein the one or more thermally conductive pins within the multiple cavities of the first and second pieces do not extend into the airfoil cooling channels. 

5.	(Currently amended)  The airfoil of claim 1, wherein the one or more thermally conductive pins are entirely disposed within the interior region of the multi-part body.

7.	(Currently amended)  The airfoil of claim 1, wherein a material composition of the multi-part body is different from a material composition of the one or more thermally conductive pins.  

8.	(Currently amended)  The airfoil of claim 7, wherein the material composition of the one or more thermally conductive pins has a greater thermal conductivity than the material composition of the multi-part body.

11.	(Currently amended)  The airfoil of claim 1, wherein the multi-part body extends along a length axis from a mounting end of the multi-part body to a distal end of the multi-part body opposite the mounting end, wherein each of the one or more thermally conductive pins is oriented parallel to the length axis of the multi-part body. 



obtaining first and second pieces of a multi-part body, each of the first and second pieces including a respective mating surface and defining multiple respective cavities that extend parallel to one another and are open at the respective mating surface, wherein the second piece defines a network of cooling channels within an interior region of the second piece, and the network of cooling channels is fluidly connected to respective interior ends of at least some of the multiple cavities in the second piece;
inserting one or more thermally conductive pins into the multiple cavities of the first piece such that each of the one or more thermally conductive [[pin]] pins is received into a different corresponding cavity, wherein each of the one or more thermally conductive pins has a first segment disposed within a corresponding one of the multiple cavities of the first piece and a second segment that projects beyond the mating surface of the first piece; and 
coupling the second piece of the multi-part body to the first piece such that the second segment of each of the one or more thermally conductive [[pin]] pins is received into a corresponding cavity of the second piece for aligning the second piece to the first piece.

14.	(Currently amended)  The method of claim 12, further comprising, subsequent to coupling the second piece to the first piece, brazing the multi-part body to securely affix the second piece to the first piece.   

each of the second segments of the one or more thermally conductive pins do not extend past the interior ends of the multiple cavities of the second piece into the network of cooling channels.   

17.	(Currently amended)  The method of claim 12, wherein the first piece of the multi-part body is obtained by forming the first piece to have a material composition that has a lower thermal conductivity than a material composition of the one or more thermally conductive pins. 

18.	(Currently amended)  An airfoil comprising:
a body having exterior surfaces and an interior region, the body defining multiple cavities and a network of cooling channels within the interior region, the multiple cavities being parallel to one another, the network of cooling channels fluidly connected to respective interior ends of the multiple cavities; and 
one or more thermally conductive pins disposed within the multiple cavities such that each of the one or more thermally conductive [[pin]] pins is disposed within a different corresponding cavity of the multiple cavities, each of the one or more thermally conductive pins filling at least a majority of the corresponding cavity without extending into the network of cooling channels,  
wherein a material composition of the one or more thermally conductive pins has a greater thermal conductivity than a material composition of the body.

multiple cavities of the body extend into the interior region from one of the exterior surfaces of the body. 

20.	(Currently amended)  The airfoil of claim 18, wherein the body is a multi-part body defined by a first piece and a second piece that couple to one another at an interface, wherein a first set of the multiple cavities of the body are defined within the first piece and a second set of the multiple cavities are defined within the second piece, wherein the second set mirrors the first set across the interface to enable each of the one or more thermally conductive pins to be disposed within one corresponding cavity of the first set and one corresponding cavity of the second set. 

21.	(Currently amended)    The airfoil of claim [[18]] 20, wherein the body extends along a length axis from a mounting end of the body to a distal end of the body opposite the mounting end, the mounting end configured to be attached to a hub of a rotor assembly, wherein the first piece is a base piece that defines a first length of the body from the mounting end to the interface, and the second piece is a cap piece that defines a second length of the body from the interface to the distal end.  
Response to Amendment/Remarks
	Applicant’s arguments filed 12/7/2021 on Page 1, Para 2 with respect to Claims 1-2, 4-11, 12-14, 16-17, and 22 state: 
“…independent claim 1 is amended to recite the allowable subject matter from claim 3, and independent claim 12 is amended to recite the allowable subject matter from claim 15. For example, both independent claims 1 and 12 recite that interior ends of cavities, which receive pins, are fluidly connected to cooling channels within an interior region of the body of the airfoil. For at least the reasons provided on page 9 of the Office Action addressing claims 3, 15, and 16, Applicant submits that independent claims 1 and 12 are allowable. The dependent claims that depend from claims 1 and 12 are allowable based at least on the dependency relationship.” 
The arguments have been fully considered and are deemed to be persuasive,
consequently, the prior art rejections have been withdrawn.
Applicant’s arguments filed 12/7/2021 on Page 1, Para 5 - Page 2, Para 2 with respect to Claims 18-21 state: 
“…Claim 18 recites an airfoil that includes, in part, a body "defining multiple cavities and a network of cooling channels within the interior region... the network of cooling channels fluidly connected to respective interior ends of the cavities." This subject matter is similar to the allowable subject matter previously recited in claims 3 and 15. In the rejection of claim 18, the Office Action does not address these limitations. It is apparent that the Office has overlooked this subject matter in claim 18. Claim 18 is submitted to be allowable based at least on this subject matter. For example, the Office Action admits on page 9 that the prior art is silent as to arranging cooling channels and pins in the manner claimed in claims 3 and 15, which is very similar to, if not the same as, the manner claimed in claim 18. Therefore, the prior art does not teach or suggest all of the subject matter recited in claim 18. Applicant requests reconsideration of the rejection of claim 18.
The dependent claims that depend from claim 18 are submitted to be allowable based at least on the dependency relationship...”
The arguments have been fully considered and are deemed to be persuasive. It is acknowledged that the previous Examiner inadvertently did not address the specific limitations argued above, and furthermore, the prior art fails to disclose or teach the argued limitations, consequently, the prior art rejections have been withdrawn. 
The amendment(s) and/or arguments overcomes all prior art rejections, and in further view of the Examiner’s amendment made above, the application is now in condition for Allowance.
Reasons for Allowance
 	To provide further clarity of the record, reasons for Allowance is also discussed below with respect to the Independent Claims 1, 12, and 18.

    PNG
    media_image1.png
    332
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    448
    media_image2.png
    Greyscale

Regarding Claim 1, the closest prior art considered to be Ahmad (US 2009/0252612 A1) discloses an airfoil comprising:
a multi-part body (see airfoil with a multi-part body, figure 5 also reproduced/annotated above) having an interior region (see annotated figure 5) and formed from multiple pieces (see annotated figure 5) joined with each other at an interface (see annotated figure 5), the multiple pieces each having multiple cavities (see annotated figure 5), and at least one of the multiple pieces defining airfoil cooling channels (part cross-section of airfoil shown in figure 5 illustrates the second piece defining one channel 6 with multiple adjacent channels towards the trailing edge of the airfoil as shown in figure 1 also reproduced above) disposed within the interior region of the multi-part body (see figure 5); and 

Ahmad fails to disclose, at least some of the airfoil cooling channels are fluidly connected to respective interior ends of at least some of the multiple cavities. Such an arrangement is purported by Applicant to derive specific advantages in Para 32, Lines 1-3 of the specification, specifically, the exposure of the thermally conductive pins with that of the cooling channel(s) via the cavities provide thermal conductive paths to the cooling fluid in the cooling channel(s). 
Therefore, it is not known in, nor obvious from the prior art to construct an airfoil as claimed without relying on Applicant’s disclosure.   
	Regarding Claim 12, a similar discussion with that of Claim 1 applies in terms of Ahmad failing to disclose or teach a network of cooling channels being fluidly connected to respective interior ends of at least some of the multiple cavities in the second piece.
Therefore, it is not known in, nor obvious from the prior art to have a method for producing an airfoil as claimed. 
Regarding Claim 18, the closest prior art considered to be Ahmad discloses
an airfoil comprising:

one or more thermally conductive pins (see pin-like holding segments 10, figure 5, which have an inherent thermal conductivity as a material property) disposed within the multiple cavities (see annotated figure 5) such that each of the one or more thermally conductive pins is disposed within a different corresponding cavity of the multiple cavities (see annotated figure 5), each of the one or more thermally conductive pins filling at least a majority of the corresponding cavity without extending into the network of cooling channels (see annotated figure 5).
Ahmad fails to disclose, the network of cooling channels fluidly connected to respective interior ends of the multiple cavities, wherein a material composition of the one or more thermally conductive pins has a greater thermal conductivity than a material composition of the body.
Therefore (with similar reasoning as discussed in Claim 1), it is not known in, nor obvious from the prior art to construct an airfoil as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745